Case: 21-51078     Document: 00516398196         Page: 1     Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 18, 2022
                                  No. 21-51078                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gabriel Lomali,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-543-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Gabriel Lomali appeals the sentence imposed following his guilty plea
   conviction for illegal reentry after removal, in violation of 8 U.S.C. § 1326.
   For the first time on appeal, he challenges a condition of his supervised
   release providing that, if the probation officer determines that Lomali


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51078      Document: 00516398196          Page: 2   Date Filed: 07/18/2022




                                    No. 21-51078


   presents a risk to another person, the probation officer may require him to
   notify the person of that risk and may contact the person to confirm that
   notification occurred. The Government has filed an unopposed motion for
   summary affirmance on the ground that Lomali’s claim is foreclosed by our
   recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022).
            Lomali contends the district court erred in imposing the risk-
   notification condition because it constitutes an impermissible delegation of
   judicial authority to the probation officer. Mejia-Banegas rejected this same
   argument, holding that the district court did not err, plainly or otherwise, by
   imposing the same condition. Id. at 451-52. The Government is thus correct
   that summary disposition is appropriate. See Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as MOOT, and the district court’s judgment is
   AFFIRMED.




                                          2